Citation Nr: 1140873	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  09-03 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland



THE ISSUES

1.  Entitlement to service connection for coronary artery disease (CAD), to include as secondary to service-connected hypertension.  

2.  Entitlement to an initial compensable rating for a thoracic aneurysm related to service-connected hypertension.  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel
INTRODUCTION

The Veteran served on active duty from July 1981 to September 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  Jurisdiction of the Veteran's claims file was subsequently transferred to the Baltimore, Maryland RO.  

The May 2007 rating decision denied service connection for CAD, but awarded service connection for a thoracic aneurysm and assigned a 10 percent rating.  

In October 2011, the Veteran was scheduled to appear at a Central Office Hearing before a Member of the Board.  In a letter dated that same month, the Veteran's representative indicated that he wished to withdraw his hearing request.  



REMAND

Upon preliminary review of the evidence of record, the Board finds that further evidentiary development must be performed prior to final appellate decision regarding the service connection claim for CAD and the increased rating claim for the thoracic aneurysm.  


Service Connection 

The Veteran does not contend that his CAD was caused or worsened by an event, injury, or disease incurred during service, rather, he contends that he has CAD secondary to his service-connected hypertension.  The Veteran's hypertension was originally service-connected in an August 1994 rating decision. 

The Veteran was first noted to have symptoms consistent with CAD following a July 2003 stress test.  During a February 2007 VA examination, the Veteran was noted to have a documented history of CAD, but was not currently being treated for it.  The examiner indicated that, "[i]t is well known that there is a strong relationship between coronary artery disease and hypertension, [but] whether it be a causative factor in this case is impossible to state."  The examiner, however, did not discuss whether the Veteran's hypertension aggravated his CAD, nor did he provide a reason for his inability to state whether service-connected hypertension caused CAD.  Further, this examination did not include any testing or diagnosis for CAD; it merely noted a history of CAD.  

For the above-noted reasons, the Board finds that the February 2007 VA examination is inadequate.  The Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, the examination must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the Board finds the February 2007 VA examination to be inadequate, the Veteran must be afforded another VA examination to determine whether his claimed CAD is caused or worsened by his service-connected hypertension.  


Increased Rating 

The Veteran contends that his thoracic aneurysm warrants an initial compensable rating.  The most recent VA examination related to his aneurysm was in February 2007.  Since that examination, the Veteran has presented for VA treatment complaining of increased dyspnea on exertion.  He underwent a CT scan of the aneurysm in December 2007, and it was noted to be unchanged since the August 2004 examination.  There has been no subsequent VA examination to assess the level of severity of his service-connected thoracic aneurysm.  

In an October 2011 written brief presentation, the Veteran's representative asserted that the Veteran's symptoms have worsened since the February 2007 VA examination.  He additionally stated that the February 2007 VA examination did not include testing necessary to determine the next higher rating for the Veteran's aneurysm.  The representative requested a more thorough and contemporaneous VA examination be performed with respect to the Veteran's service-connected aneurysm as well as a request for outstanding VA treatment records from the Washington D.C. VAMC.  

The Board notes that where a veteran in essence asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also VAOPGCPREC 11-95 (1995).  Thus, a new VA examination is required to determine the current disability level for his thoracic aneurysm. 

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following action:

1.  The RO or the AMC should undertake all indicated development to obtain treatment records identified by the Veteran, specifically including records from the Washington D.C. VAMC.  All attempts to obtain these records should be recorded in the claims files.  If such attempts should be unsuccessful, it should be so noted in the claims files and the Veteran should be notified of such. 

2.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of his claimed CAD.  The claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the examination of the Veteran and the review of the record, the examiner should provide an opinion as to whether the Veteran's CAD was caused or aggravated by his service-connected hypertension.  

The rationale for all opinions expressed must be provided. 

3.  The Veteran should be afforded an examination by an examiner with the appropriate expertise to determine the current nature and severity of his thoracic aneurysm.  The RO or the AMC should ensure that all information required for rating purposes is provided by the examiner. 

4.  The RO or the AMC should undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  The requisite period of time for a response should be afforded.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


